Detailed Office Action
The communication dated 8/1//2022 has been entered and fully considered.
Claims 1-10 are pending with claims 9-10 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim interpretation
The Examiner interprets claim 1 preamble that uses the word “comprising” to be “open-ended”.  This means that there can be additional bleaching stages before, after, and during the ZOQP sequence.  However, the term “totally chlorine-free” means that none of the bleaching sequences can comprise a chlorine based bleaching chemical.  This includes but is not limited to elemental chlorine, hypochlorite, hypochlorous, and chlorine dioxide bleaches.  

The Examiner interprets the sequence “OZQP” as requiring the stages to be in order.  However, there can be washing or additional stages therein between.
Claim Objections
Claim 6 is objected to because of the following informalities: In claim 6 “r” should be revolutions. Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/1/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/002,598(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach making dissolving pulp from prehydrolysis kraft using O, Z, Q, and P bleaching stages.  The sole difference is the instant application has OZ while the copending application has ZO order.  It is typically prima facie obvious to change an order of addition absent evidence of unexpected results [see e.g. MPEP 2144.04 (IV)(C)].
Claim 1 see copending claim 1.
Claim 2 optimization of chip size is a result effective variable that effects cooking liquor penetration.  Very thick chips do not allow full liquor penetration and therefore do not cook as well.
Claim 3 see copending claim 2.
Claim 4 see copending claims 3 and 4. 
Claim 5 see copending claim 6.
Claim 6 see copending claim 5.
Claim 7 see copending claim 7.  While the copending claim uses DTPA chelant it would be obvious at the time of the invention to substitute one known chelant for another known chelant absent evidence of unexpected results.
Claim 8 see copending claim 8. While the copending claim uses magnesium sulfate it would be obvious at the time of the invention to substitute magnesium sulfate as the carbonate/sulfate are the anions which carry the active magnesium component.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fast” in claim 2 is a relative term which renders the claim indefinite. The term “fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The speed of poplar growing will depend on poplar subspecies and location that it is grown.
The term “hot” in claim 2 is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 2 the applicant describes the polar as “broad leaved”.  This limitation is unclear because poplar is known to have broad leaves (there is no non broad-leaved poplar).

In claim 4 the applicant gives a solid: liquid ratio but does not state if this is a mass or volumetric ratio.  For the purpose of examination, the Examiner interprets it as a mass ratio.
In claim 4, the applicant claims an amount of alkali as Na2O.  However, the applicant fails to state if this is active alkali (AA) or effective alkali (EA).
In claim 4, the applicant claims a degree of vulcanization.  This is not a thing.  The applicant may have meant sulfidity (kraft liquors have sulfidity and vulcanization uses sulfur).  The applicant does not have support for changing to sulfidity without first giving a corrected and certified translation for the word in the original document.
In claim 5, the applicant claims a pressure.  It is not clear if this is atmospheric or gauge pressure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,317,975 AMIDON et al., hereinafter AMIDON in view of Chemical Pulping by GULLICHSEN hereinafter GULLICHSEN.
As for claims 1 and 3, AMIDON discloses hot water pre-extraction of woodchips followed by kraft pulp [col. 15 lines 30-35].  AMIDON discloses the wood chips can be poplar chips [Table 2 “HP” hybrid poplar].
AMIDON discloses a subsequent bleaching can comprise oxygen, hydrogen peroxide, ozone [claim 31].  AMIDON does not disclose the specific sequence of OZQP claimed by the applicant.
GULLICHSEN discloses total chlorine free bleaching sequences.  GULLICHSEN disclose OZPQ sequence [pg. A663 Figure 70]
At the time of the invention it would be obvious to bleach the pulp of AMIDON with the known TCF bleaching sequence of GULLICHSEN.  The person of ordinary skill in the art would be motivated to do so to have a high brightness without chlorine chemicals [pg. A664 Table 17] and lower needed peroxide charge [pg. A665 Table 71].

As for claim 2, AMIDON does not disclose chip length or thickness.  GULLICHSEN discloses that the average chip length is 12-25 mm and the average chip thickness is 2-10 mm which overlaps the claimed range [pg. A245].  GULLCISEH N discloses that thickness effects chemical penetration.  At the time of the invention it would be obvious to apply the chip thickness of GULLICHSEN to the chips of AMIDON.  The person of ordinary skill in the art would be motivated to do so to have proper penetration, impregnation and uniform delignification [pg. A245].
The length disclosed by GULLICHSEN is higher than the claimed length.  However, length is not the critical dimension.  As such changes in shape/size/proportion are prima facie obvious {see e.g. MPEP 2144.04 (IV)(A)]
As for claim 4, AMIDON discloses hot water extraction at a 4:1 liquor to wood ratio which falls within the claimed range [col. 20 lines 4 6].  AMIDON discloses 160 degrees C which falls within the claimed range [col. 20 line 49].  AMIDON discloses the hot water extraction time of 1 minute to 7 days which overlaps with the claimed range [col. 3 lines 10-13].

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30

AMIDON discloses and active alkali of 24% as Na2O which falls within the claimed range [col. 15 line 38-39].  AMIDON discloses a sulfidity of 24% which falls within the claimed range [col. 15 line 38-39].  AMIDON discloses a temperature of 170 degrees C which falls within the claimed range [col. 15 line 40].  AMIDON discloses 60 and 120 minutes [col. 15 line 44] which forms a range which overlaps with the claimed range making a prima facie case of obviousness.
A specification as originally filed describing examples employing, 4%, 15% and 20% cadmium provides sufficient written descriptive support for a range of 4% to 20% of cadmium later added in a claim. The BPAI determined that the value between 4% and 20% cadmium “would function in the composition in the manner applicant desires”.
Ex Parte Jackson 110 USPQ 561 (Bd. App. 1956)

AMIDON discloses a L:W ratio of 10:1 which is slightly outside of the claimed range.  However, concentration differences will not support non-obviousness absent evidence of criticality [col. 15 line 38-39]. 
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (
	Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
 Furthermore, AMIDON also discloses the controls can be run a L:W of 4:1 which falls within the claimed range [Table 1].  This makes a range which overlaps the instant claimed range.
As for claim 6, GULLICHSEN discloses oxygen delignification [pg. A141 and A637].  GULLICHSEN discloses a pressure of 7-10 bar (0.7-1 MPa] which overlaps the claimed range [Pg. A637 Table 1].  GULLICHSEN discloses 1.8 to 2.8% sodium hydroxide on pulp which falls within the instant claimed range [pg. A141 Table 12].  GULLICHSEN discloses 85-105 degrees C which overlaps the claimed range [pg. A141 Table 12].  GULLICHSEN discloses that time is a result effective variable that effects kappa [pg. A143 Figure 135].  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize time through routine experimentation.  
GULLICHSEN discloses 0.05-1% magnesium on pulp [pg. A140] which is equivalent to about 0.18-3.5% magnesium carbonate (84.3 g/mol Magnesium carbonate/ 24 g/mol magnesium) on pulp which overlaps the instant claimed range.  The Examiner takes Official notice that both carbonate and sulfate are known counterions to magnesium.  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute one known counterion for another known counter ion absent evidence of unexpected results.  The person of ordinary skill in the art would expect success as GULLICHSEN states that it is the magnesium ion that is the protector not the counterion [pg. A140].
As for claim 8, GULLICHSEN discloses 80-110 degrees C which overlaps the instant claimed range [pg. A653 Table 10] for the peroxide stage.   GULLICHSEN discloses 30-180 minutes which encompasses the instant claimed range [pg. A653 Table 10].  GULLICHSEN discloses 0.2-4% peroxide which encompasses the claimed range [pg. A653 Table 10].  GULLICHSEN discloses washing the pulp after the peroxide treatment [pg. A652 Figure 57]. GULLICHSEN discloses 1.5% NaOH which is outside the claimed range [pg. A664 Table 17].  However, differences in concentration will not typically support nonobviousness.  The person of ordinary skill in the art would look to optimize the NaOH concentration tom obtain the desired final pH which GULLICHSEN gives as a range [pg. A653 Table 10].
GULLICHSEN further discloses the use of magnesium sulfate in peroxide bleaching [pg. A664 Table 17].  The Examiner takes Official notice that both carbonate and sulfate are known counterions to magnesium.  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute one known counterion for another known counter ion absent evidence of unexpected results.  The person of ordinary skill in the art would expect success as GULLICHSEN states that it is the magnesium ion that is the protector not the counterion [pg. A140].  Magnesium applied is a result effective variable that affects the degree of protection.  At the time of the invention it would be obvious to optimize the amount of magnesium applied to obtain the desired degree of protection.  

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over AMIDON and GULLICHSEN as applied to claim 1 above, and further in view of CN 107974856 A WAN et bal., hereinafter WAN
As for claim 7, GULLICHSEN discloses a chelation stage with a temperature of 70-90 degrees C which falls within the claimed range [pg. A654 Table 11].  GULLICHSEN discloses 0.1-0.3% chelant which abuts the claimed range [pg. A654 Table 11].   GULLICHSEN discloses 30-120 minutes which overlaps the claimed range.
GULLICHSEN discloses EDTA and DTPA.  It fails to discloses IDS.  WAN discloses that IDS is a green chelating agent for pulp and paper [abstract].  At the time of the invention it would be obvious to substitute IDS of WAN for the EDTA/DTPA of GULLICHSEN/AMIDON.  The person of ordinary skill in the art would be motivated to do so as IDS improves bleaching efficiency as compared to EDTA [claim 1], has low toxicity and is biodegradable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748